     Case: 1:21-cv-00338-MWM Doc #: 1 Filed: 05/18/21 Page: 1 of 4 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

ADREIANNE JACKSON                            :                  1:21-cv-00338
                                                     CASE NO.: __________________
                                             :
                      Plaintiff,             :       JUDGE ___________________________
                                             :
v.                                           :
                                             :
PAC WORLDWIDE CORPORATION                    :
                                             :
                      Defendant.             :


                            NOTICE OF REMOVAL
                 BY DEFENDANT PAC WORLDWIDE CORPORATION



I.   INTRODUCTION

        Defendant PAC Worldwide Corporation respectfully represents that federal jurisdiction

 over this case, which was originally filed in State court, exists on the basis of the diversity

 jurisdiction, 28 U.S.C. §1332. This case therefore arises within the original jurisdiction of this

 Court, and Defendant hereby removes it to this Court pursuant to 28 U.S.C. §§1441 and 1446.

        The time in which to remove this action has not run. The Complaint, Precipe for Service,

 and Summons forms in the Court of Common Pleas for Butler County Ohio, and Defendant’s

 Answer filed therein, are collectively attached hereto as Exhibit B, pursuant to 28 U.S.C.

 §1446(a). Defendant is not aware of any other pleadings or orders filed or issued to date in the

 underlying State court action. A Civil Cover Sheet and Supplemental Civil Cover Sheet are

 attached hereto collectively as Exhibit A, and a Corporate Disclosure Statement and Notice of

 Appearance of Counsel are attached hereto as Exhibits C & D respectively.
          Case: 1:21-cv-00338-MWM Doc #: 1 Filed: 05/18/21 Page: 2 of 4 PAGEID #: 2




    II.    STATEMENT OF GROUNDS FOR REMOVAL

             A.   Diversity Jurisdiction 1

            Federal jurisdiction over this case exists by virtue of diversity of citizenship, 28 U.S.C.

§1332(a)(1). Plaintiff is a resident of Butler County, Ohio. See, Plaintiff’s Complaint at ¶1.

Defendant PAC Worldwide Corporation is a corporation organized and incorporated under the

laws of the State of Washington, with its headquarters and principal place of business in Redmond,

Washington. See, Defendant’s Answer at ¶2. Accordingly, complete diversity exists between

Plaintiff and her former employer Defendant.

            Furthermore, the alleged amount in controversy exceeds the value of $75,000, exclusive of

interest and costs. The Complaint filed by Plaintiff in the Butler County, Ohio Court of Common

Pleas includes seven separate counts alleging seven distinct claims under Ohio’s Civil Rights Act,

R.C.§4112.01, et seq., including discriminatory termination based upon her race and gender

(Counts I & IV), discriminatory failure to promote Plaintiff to an Operator Training position based

upon her race (Count II), discriminatory failure to promote Plaintiff to a Lead Operator position

based upon her race and gender (Count III), sexual harassment (Count V), hostile work

environment and gender discrimination (Count VI), and retaliation (Counts VII). 2

            Plaintiff’s Complaint alleges she has suffered and will continue to suffer a variety of

damages as a result, including economic, emotional distress, and physical sickness damages.

Complaint at ¶¶117 & 134. Plaintiff’s Complaint demands a variety of permanent injunctive relief,



1
  Additionally, and alternatively, federal jurisdiction over this case may soon exist on the independent basis of federal
question jurisdiction pursuant to 28 U.S.C. §1331. Plaintiff has filed a Charge with the EEOC to preserve parallel
claims under Title VII of the Civil Rights Act of 1964. Per paragraph 5 of her Common Pleas Court Complaint,
Plaintiff intends to amend her pleadings to include claims for race and gender discrimination, sexual harassment, and
retaliation pursuant to Title VII as well. Defendant therefore reserves all rights to assert federal jurisdiction on the
alternate basis of federal question jurisdiction if and when Plaintiff adds such claims.
2
  Defendant denies these allegations and any discriminatory or unlawful conduct whatsoever.


                                                           2
     Case: 1:21-cv-00338-MWM Doc #: 1 Filed: 05/18/21 Page: 3 of 4 PAGEID #: 3




as well as compensatory and monetary damages to compensate Plaintiff for alleged “physical

injury, physical sickness, lost wages, emotional distress, and other consequential damages, in an

amount in excess of $25,000 per claim to be proven at trial.” Complaint Wherefore ¶¶ a. & b.

(emphasis added). Accordingly, per the terms of her own Complaint, at a minimum Plaintiff seeks

compensatory damages of at least $175,000 ($25,000 x seven claims). In addition to the foregoing,

Plaintiff’s Complaint also demands punitive damages “in an amount in excess of $25,000,” as well

as attorneys’ fees, taxable and non-taxable costs, and “other” unspecified relief. Complaint

Wherefore ¶¶ c., d., & e.

        Defendant denies any discrimination, harassment, or unlawful conduct whatsoever, and

further denies any liability for any damages to Plaintiff. Nevertheless, based upon the allegations

of Plaintiff’s Complaint, it is clear that she intends to seek compensatory and punitive damages in

excess of $200,000 in connection with the instant claims.

 III.   CONCLUSION

        Plaintiff’s claims arise between citizens of different states. Federal jurisdiction is therefore

conferred, and removal of all of Plaintiff’s claims is appropriate.

                                                 Respectfully Submitted,

                                                 /s/ Chad E. Willits
                                                 Chad E. Willits (0066541)
                                                 REMINGER CO., LPA
                                                 525 Vine Street, Ste. 1500
                                                 Cincinnati, OH 45202
                                                 Phone: (513) 721-1311
                                                 Fax: (513) 721-2553
                                                 Email: Cwillits@reminger.com
                                                 Counsel for Defendant




                                                   3
    Case: 1:21-cv-00338-MWM Doc #: 1 Filed: 05/18/21 Page: 4 of 4 PAGEID #: 4




                               CERTIFICATE OF SERVICE
       I hereby certify that a true and accurate copy of the foregoing was filed this 18th day of
May, 2021, using the Court’s CM/ECF electronic filing system which will send notice to all
counsel of record, and a copy will be served via email, upon the following:


 Matthew G. Bruce
 Evan R. McFarland
 The Spitz Law Firm, LLC
 Spectrum Office Tower
 1 1260 Chester Road, Suite 825
 Cincinnati, OH 45246
 Email: Evan.McFarland@SpitzLawFinn.com
 Email: Matthew.Bruce@spitzlawfirm.com
 Counsel for Plaintiff

                                                   /s/ Chad E. Willits
                                                   Chad E. Willits, Esq. (#0066541)




                                               4
